DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-11, 14, 16-17, 19-20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zimmerman 20200222777
Claims 1 and 20:   The an interactive ladder (FIG 1B item 116), comprising:
a display device (see paragraph 36 output display include a screen);
a rung (see FIG. 1B item 116 having 6 rung);
a sensor configured to detect an interaction with the rung (see FIG. 1B item 112);
a microcontroller configured to receive a signal containing an input associated with the interaction from the sensor (see paragraph 36 item 602) , and, wherein the signal containing the input is provided by the sensor in response to the interaction with the rung being detected; and
a computer including a processor (see paragraph 36 item 600) configured to perform operations, the operations comprising:
receiving the signal containing the input from the microcontroller, wherein the input provides information associated with the interaction with the rung (see paragraph 25);
processing the input to generate an output including feedback associated with the input (see paragraph 36 audio and visual feedback); and
causing the output including the feedback to be displayed on the display device in response to the input associated with the interaction (see paragraph 36 output include a display screen).
Claim 2:  The Zimmerman reference provides a teaching wherein the operation of processing the input to generate the output including the feedback includes generating visual feedback, auditory feedback, any type of feedback, or a combination thereof (see paragraph 36 showing auditory and visual feedback)
Claim 3: The Zimmerman reference provides a teaching of wherein the operation of causing the output including the feedback to be displayed includes causing the output to be displayed on a user interface of an application that a user of the interactive ladder is interacting with (see FIG. 3A as an example of the feedback to be displayed includes causing the output to be displayed on a user interface of an application that a user of the interactive ladder is interacting with).  
Claim 10:  The Zimmerman reference provides a teaching wherein the operations further comprise navigating between options provided in a digital menu displayed on a user interface of an application displayed on the display device based on the input (see FIG. 2B-3B)
Claim 11:  The wherein the operations further comprise displaying a user interface of a user interface of any application, or a combination thereof, on the display device (see FIG. 3A an example of a user interface of any application).    
Claim 14:  The Zimmerman reference provides a teaching of a method, comprising:
detecting an interaction with a rung of an interactive ladder (see paragraph 23 having sensors that interacts with ladder);
transmitting, from a sensor that detected the interaction, a signal containing an input associated with the interaction with the rung to a microcontroller for processing (see paragraph 21):
processing, by utilizing the microcontroller, the input to generate a processed input providing information associated with the interaction with the rung (see paragraph 25);
providing, to a processor, the processed input for further processing (see paragraph 36);
generating, based on the processing, an output including feedback associated with the input (see paragraph 36 audio and visual feedback); and
 causing the output including the feedback to be displayed on a display device of the interactive ladder, wherein the output is displayed in response to the input associated with the interaction (see paragraph 36 output include a display screen).
Claim 16:  The Zimmerman reference provides a teaching of  comprising transmitting the output to a mobile device (see paragraph 38).  
Claim 17:  The Zimmerman reference provides a teaching of utilizing the output to adjust functionality of an application being interacted with via the interactive ladder (see paragraph 27).  
Claim 19:  The Zimmerman reference provides  teaching of activating a speaker based on the input (see paragraph 36 speaker), activating a light based on the input (see paragraph 19, activating a haptic component based on the input, or a combination thereof.

Allowable Subject Matter
Claims 4-9, 12-13, 15 and 18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715